Exhibit 10.27

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT, dated as of the [    ] day of [    ], 2007, between Unum Group,
a Delaware corporation (the “Company”), and [        ] (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

 

1. Grant, Vesting and Forfeiture of Restricted Stock.

(a)        Grant.  Subject to the provisions of this Agreement and to the
provisions of the Unum Group Stock Incentive Plan of 2007 (the “Plan”), the
Company hereby grants to the Employee as of [        ] (the “Grant Date”),
[        ] Shares (the “Restricted Stock”) of common stock of the Company, par
value $0.10 per Share (“Common Stock”). All capitalized terms used herein, to
the extent not defined, shall have the meaning set forth in the Plan.

(b)        Vesting during the Restriction Period.  Subject to the terms and
conditions of this Agreement, the Restricted Stock shall vest and no longer be
subject to any restriction on the anniversaries of the Grant Date set forth
below (such period during which restrictions apply is the “Restriction Period”):

 

Vesting Dates

(Anniversaries of Grant Date)

  Percentage of Total Grant Vesting

 

(c)         Termination of Employment.  Upon the Employee’s Termination of
Employment for any reason (other than due to the Employee’s death, Disability,
Retirement or Termination of Employment by the Company without Cause) during the
Restriction Period, all Shares of Restricted Stock still subject to restriction
shall be forfeited. Upon the Employee’s Termination of Employment during the
Restriction Period due to the Employee’s death, Disability or Retirement, the
restrictions applicable to the Restricted Stock shall lapse, and such Restricted
Stock shall become free of all restrictions and become fully vested. Upon the
Employee’s Termination of Employment during the Restriction Period by the
Company without Cause, the Employee shall vest in an additional number of shares
of Restricted Stock equal to the product of (x) the number of shares of
Restricted Stock that are subject to each vesting tranche during the Restriction
Period that have not yet vested as of the date of the Termination of Employment
and (y) a fraction, the numerator of which is the number of full and partial
months in the Restriction Period from the Grant Date until the date of
Termination of Employment and the denominator of



--------------------------------------------------------------------------------

which is the total number of months in the Restriction Period for such tranche.
For purposes of this Agreement, “Retirement” shall mean the Employee’s
Termination of Employment after the attainment of age 65 or the attainment of
age 55 and at least 15 years of continuous service, in each case, only if such
Termination of Employment is approved as a “Retirement” by (i) the Committee in
the case of an Employee who is subject to Section 16 of the Exchange Act or a
“covered employee” within the meaning of Section 162(m) of the Code or (ii) the
Chief Executive Officer or Senior Vice President, Human Resources, in the case
of all other individuals. For purposes of this Agreement, employment with the
Company shall include employment with the Company’s Affiliates and its
successors. Nothing in this Agreement or the Plan shall confer upon the Employee
any right to continue in the employ of the Company or any of its Affiliates or
interfere in any way with the right of the Company or any such Affiliates to
terminate the Employee’s employment at any time.

 

2. Nontransferability of the Restricted Stock.

            During the Restriction Period, the Shares covered by the Restricted
Stock shall not be transferable by the Employee by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise. Any purported or attempted
transfer of such Shares or such rights shall be null and void.

 

3. Rights as a Stockholder.

            Except as otherwise specifically provided in this Agreement, during
the Restriction Period the Employee shall have all the rights of a stockholder
with respect to the Restricted Stock, including without limitation the right to
vote the Restricted Stock and the right to receive any dividends with respect
thereto. If the Company declares and pays dividends on the Common Stock during
the Restriction Period, the Employee shall be paid dividends with respect to the
Restricted Stock at such time as dividends are paid to stockholders of Common
Stock generally.

 

4. Certificates.

            Certificates representing the Restricted Stock as originally or from
time to time constituted shall bear the following legend:

The Shares represented by this stock certificate have been granted as restricted
stock under a Restricted Stock Agreement between the registered holder of these
Shares and the Company. The Shares represented by this stock certificate may not
be sold, exchanged, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of until the restrictions set forth in the Restricted
Stock Agreement between the registered holder of these Shares and the Company
shall have lapsed.

As soon as administratively practicable after the end of the Restriction Period,
the Company shall deliver to the Employee or his or her personal representative,
in book-position or certificate form, the formerly Restricted Stock that does
not bear any restrictive legend making reference to this Agreement. Such Shares
shall be free of restrictions, except for any restrictions required under
Federal securities laws.

 

-2-



--------------------------------------------------------------------------------

5. Adjustment; Change in Control.

            In the event of certain transactions during the Restricted Period,
the Restricted Stock shall be subject to adjustment as provided in Section 3(d)
of the Plan or any applicable successor provision under the Plan. In the event
of a Change in Control before the Restricted Stock vests, the restrictions
applicable to the Restricted Stock shall lapse, and such Restricted Stock shall
become free of all restrictions and become fully vested and transferable in
full, consistent with Section 10(a)(ii) of the Plan.

 

6. Payment of Transfer Taxes, Fees and Other Expenses.

            The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of Shares received by an
Employee in connection with the Restricted Stock, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

 

7. Other Restrictions.

            (a)        The Restricted Stock shall be subject to the requirement
that, if at any time the Committee shall determine that (i) the listing,
registration or qualification of the Shares subject or related thereto upon any
securities exchange or under any state or federal law is required, or (ii) the
consent or approval of any government regulatory body is required, then in any
such event, the grant of Restricted Stock shall not be effective unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

            (b)        If the Employee is subject to the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel or of the Company prior to purchasing or selling any of the
Company’s securities, including any Shares issued upon vesting of the Restricted
Stock, and may be prohibited from selling such Shares other than during an open
trading window. The Employee further acknowledges that, in its discretion, the
Company may prohibit the Employee from selling such Shares even during an open
trading window if the Company has concerns over the potential for insider
trading.

 

-3-



--------------------------------------------------------------------------------

8. Taxes and Withholding.

            No later than the date as of which an amount first becomes
includible in the gross income of the Employee for federal, state, local,
foreign income, employment or other tax purposes with respect to any Restricted
Stock, the Employee shall pay to the Company, or make arrangements satisfactory
to the Company regarding the payment of, all federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld with
respect to such amount. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Employee with this Section 8, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Employee, including deducting such
amount from the delivery of the Restricted Stock that gives rise to the
withholding requirement.

 

9. Notices.

            All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Employee:

At the most recent address

on file at the Company.

If to the Company:

Unum Group

1 Fountain Square

Chattanooga, Tennessee 37402

Attention: Executive Compensation, Human Resources

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.

 

10. Effect of Agreement.

            This Agreement is personal to the Employee and, without the prior
written consent of the Company, shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

11. Laws Applicable to Construction; Consent to Jurisdiction.

            The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware without reference to
principles of conflict of laws,

 

-4-



--------------------------------------------------------------------------------

as applied to contracts executed in and performed wholly within the State of
Delaware. In addition to the terms and conditions set forth in this Agreement,
the Restricted Stock is subject to the terms and conditions of the Plan, which
is hereby incorporated by reference.

 

12. Severability.

            The invalidity or enforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

13. Conflicts and Interpretation.

            In the event of any conflict between this Agreement and the Plan,
the Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (a) interpret the Plan, (b) prescribe, amend and
rescind rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Employee hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Employee and the Company each acknowledges that this Agreement (together with
the Plan) constitutes the entire agreement and supersedes all other agreements
and understandings, both written and oral, among the parties or either of them,
with respect to the subject matter hereof.

 

14. Amendment.

            The Company may modify, amend or waive the terms of the Restricted
Stock award, prospectively or retroactively, but no such modification, amendment
or waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

 

15. Headings.

            The headings of Sections herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

16. Counterparts.

            This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

17. Waiver and Release.

            In consideration for the granting of the Restricted Stock, the
Employee hereby waives any and all claims whether known or unknown that the
Employee may have against the Company and its affiliates and their respective
directors, officers, shareholders, agents or

 

-5-



--------------------------------------------------------------------------------

employees arising out of, in connection with or related to the Employee’s
employment, except for (1) claims under this Agreement, (2) claims that arise
after the date hereof and obligations that by their terms are to be performed
after the date hereof, (3) claims for compensation or benefits under any
compensation or benefit plan or arrangement of the Company and its affiliates,
(4) claims for indemnification respecting acts or omissions in connection with
the Employee’s service as a director, officer or employee of the Company or its
affiliates, (5) claims for insurance coverage under directors’ and officers’
liability insurance policies maintained by the Company or its affiliates, or
(6) any right the Employee may have to obtain contribution in the event of the
entry of judgment against the Company as a result of any act or failure to act
for which both the Employee and the Company or any of its affiliates are jointly
responsible. The Employee waives any and all rights under the laws of any state
(expressly including but not limited to Section 1542 of the California Civil
Code), which is substantially similar in wording or effect as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.”

            This waiver specifically includes all claims under the Age
Discrimination in Employment Act of 1967, as amended. The Employee
(a) acknowledges that he has been advised to consult an attorney in connection
with entering into this Agreement; (b) has twenty-one (21) days to consider this
waiver and release; and (c) may revoke this waiver and release within seven
(7) days of execution upon written notice to Legal Counsel, Employment and
Labor, Law Department, Unum Group, One Fountain Square, Chattanooga, Tennessee
37402. The waiver and release will not become enforceable until the expiration
of the seven (7) day period. In the event that the waiver and release is revoked
during such seven (7) day period, the grant shall be void and of no further
effect.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.

 

UNUM GROUP By:       [name]   [title]    

 

-7-